Citation Nr: 1544409	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  13-07 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a sleep disorder, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1990 to May 1990, from December 1990 to July 1991, from September 2004 to December 2005, and from April 2008 to January 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2015 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that service connection for a sleep disorder, characterized by symptoms that included snoring and apneic episodes, was previously denied in a March 2010 rating decision.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board has accordingly recharacterized the issue as reflected on the title page.


FINDINGS OF FACT

1.  In a March 2010 rating decision, the RO denied the Veteran's claim for service connection for a sleep disorder; the Veteran did not appeal that decision or submit relevant evidence during the appeal period and that decision is final.
 
2.  Some of the evidence received since the March 2010 final denial is new and relates to an unestablished fact necessary to substantiate the claim for service connection for a sleep disorder.

3.  Competent evidence indicates the Veteran's sleep apnea is related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for a sleep disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The requirements for establishing service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

By way of history, the Veteran initially filed a claim for a "sleeping disorder with insomnia" in March 2006, which was denied by the RO in February 2007 based on the Veteran's failure to submit requested evidence.  In August 2009, the Veteran submitted a request to reopen the previously denied claim for service connection for a sleep disorder.  In a March 2010 rating decision, the RO denied the claim on the merits.  The Veteran did not appeal that rating decision, nor did he submit relevant evidence within one year of that decision; therefore, it is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

"New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the March 2010 rating decision included service treatment and personnel records, VA and private treatment records, a VA examination report, and lay statements.  Service connection for a sleep disorder  was denied because there was no evidence showing that the Veteran currently had   a sleep disorder, and no evidence of a sleep disorder in service.

Evidence added to the record since the March 2010 rating decision consists of additional lay statements, a statement submitted by a private physician, additional VA examination reports, additional treatment records, and the Veteran's hearing testimony.  This evidence is "new," as it was not previously submitted to agency decision makers.  It is also material, as it relates to unestablished facts necessary to substantiate the claim; namely, the presence of a diagnosed sleep disorder and a connection between that disorder and service.  Accordingly, the claim for service connection for a sleep disorder is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

II.  Service Connection

Reopening the Veteran's claim does not end the inquiry.  A decision on the merits is also necessary.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran asserts that he has incurred sleep apnea as a result of the conditions to which he was exposed during his deployments or as a result of his service-connected chronic fatigue syndrome.  After reviewing the evidence of record and resolving all doubt in favor of the Veteran, the Board finds that service connection for sleep apnea is warranted.

The Veteran's service treatment records include his report, on a November 2005  post-deployment health assessment, that he still felt tired after sleeping, but do not document a diagnosis of a sleep disorder.  An October 2009 polysomnogram noted 12 obstructive apneas and 30 hypopneas over 9 hours.  During an October 2010 sleep study, he received an initial diagnosis of obstructive sleep apnea.  In an April 2011 letter, a private sleep disorder specialist opined that the Veteran had severe sleep apnea that more likely than not developed during service.  He stated he believed the Veteran's sleep apnea was directly related to both his deployment and his subsequent development of chronic fatigue syndrome.  In June 2011 and January 2013, VA examiners confirmed that the Veteran had obstructive sleep apnea, but opined that it was not related to service or to his chronic fatigue syndrome, noting in pertinent part that snoring is not diagnostic of obstructive sleep apnea as it can occur when sleep apnea is not present, that sleep apnea is a condition separate from chronic fatigue syndrome, and that, as obesity is the greatest risk factor for sleep apnea, the Veteran's sleep apnea was more likely related to his progressive weight gain.

During his Board hearing, the Veteran testified that he felt constantly tired upon his return from deployment in 1991, and that the condition worsened after he returned from deployment in 2005.  He also noted that fellow service members and his wife began telling him after his initial deployment that he snored and stopped breathing while he was sleeping.  Various third parties, including the Veteran's wife, have submitted statements asserting that they observed, either when serving with him or when he returned from deployment, that the Veteran snored and stopped breathing while sleeping, and reported that he did not have those issues prior to deployment.

The mandate to accord the Veteran the benefit of the doubt is triggered when the evidence has reached a stage of balance.  In this instance, the Board is of the opinion that the evidence is at least in equipoise regarding the question of whether the Veteran's current sleep apnea is related to service.  Accordingly, the benefit of the doubt rule will be applied, and service connection for sleep apnea is granted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



ORDER

New and material evidence having been received, the claim of entitlement to service connection for a sleep disorder is reopened.

Service connection for sleep apnea is granted.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


